In the United States Court of Federal Claims
                                     OFFICE OF SPECIAL MASTERS
                                              No. 13-885V
                                          (Not to be Published)


*****************************
                                                 *
JAMES and VALERIE MYERS, Legal                   *
Representatives of their minor grandchild, M.M., *
                                                 *                        Filed: June 9, 2015
                      Petitioner,                *
                                                 *
              v.                                 *                        Decision by Stipulation; Interim
                                                 *                        Attorney’s Fees and Costs
SECRETARY OF HEALTH AND                          *
HUMAN SERVICES,                                  *
                                                 *
                      Respondent.                *
                                                 *
*****************************

Andrew D. Downing, Phoenix, AZ, for Petitioner.

Ann Martin, U.S. Dep’t of Justice, Washington, DC, for Respondent.

                    INTERIM ATTORNEY’S FEES AND COSTS DECISION1

        On November 8, 2013, James and Valerie Myers filed a petition on behalf of their minor
grandchild, M.M., seeking compensation under the National Vaccine Injury Compensation
Program. 2 After Petitioners filed medical records in support of her claim along with an expert
report, Respondent filed a Rule 4(c) Report. See Respondent’s Rule 4(c) Report, dated May 4,
2015 (ECF No. 38) at 18.
1
  Because this decision contains a reasoned explanation for my action in this case, it will be posted on the website of
the United States Court of Federal Claims, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347,
§ 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). As provided by 42 U.S.C. §
300aa-12(d)(4)(B), however, the parties may object to the inclusion of certain kinds of confidential information. To
do so, Vaccine Rule 18(b) provides that each party has fourteen days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in substance and is
privileged or confidential; or (2) that includes medical files or similar files, the disclosure of which would constitute
a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, the decision will be available to the
public. Id.
2
 The Vaccine Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660,
100 Stat. 3755 (codified as amended at 42 U.S.C. § 300aa-10 to 34 (2006)) [hereinafter “Vaccine Act” or “the Act”].
Individual sections references hereafter will be to § 300aa of the Act.
        Petitioners’ counsel has now filed an Unopposed Motion to Withdraw as Attorney on
June 9, 2015, and the parties simultaneously filed a stipulation regarding interim attorney’s fees
and costs (Stipulation for Fees, dated June 9, 2015 (ECF No. 42) at 1-2). The parties agree that
Petitioners’ existing counsel should receive attorney’s fees and costs in the amount of
$21,000.00. This sum represents an amount to which Respondent does not object. In addition,
and in accordance with General Order No. 9, Petitioners’ counsel represents that Petitioners have
incurred no litigation costs to date and do not seek reimbursement. Id. at 2.

        I approve the requested amount for interim attorney’s fees and costs as reasonable.
Accordingly, an award of $21,000.00 should be made in the form of a check payable jointly to
Petitioners and Petitioners’ counsel, Andrew D. Downing. In the absence of a motion for review
filed pursuant to RCFC Appendix B, the clerk of the court SHALL ENTER JUDGMENT in
accordance with the terms of the parties’ stipulation. 3


        IT IS SO ORDERED.
                                                                /s/ Brian H. Corcoran
                                                                   Brian H. Corcoran
                                                                   Special Master




3
  Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by each filing (either jointly or
separately) a notice renouncing their right to seek review.
                                                      2